FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

In the Matter of: AFI HOLDING,      
INC.,
                          Debtor,


CAROLYN A. DYE, Former Chapter
7 Trustee,
                       Appellant,
               v.                        No. 06-56621
J. GREGORY BROWN; CECILIA A.               BAP No.
BROWN; LOUIS CARFORA; MARTIN
COHEN; DENNIS EISENBERG;
                                        CC-05-01247-
                                            MaPaK
DOROTHY FIELDING; MARJORIE
WARREN GOLDSTEIN; JOEL GOTLER;             ORDER
BETH BRODAY; PATRICIA LYNN
LEROY; JEANNE LEYTUS; WILLIAM
MACK; JOAN M. MACK; GARY
MUSSER; JANET RICHMOND;
ADELAIDA SAN DIEGO; THADDEUS
STANECKI; RANETTE STANECKI; AFI
HOLDING, INC.,
                       Appellees.
                                    
              Appeal from the Ninth Circuit
               Bankruptcy Appellate Panel
 Pappas, Klein, and Marlar, Bankruptcy Judges, Presiding

                Argued and Submitted
           May 8, 2008—Pasadena, California

                   Filed June 17, 2008

                          6951
6952            IN THE MATTER OF: AFI HOLDING, INC.
    Before: Kim McLane Wardlaw and Sandra S. Ikuta,
   Circuit Judges, and Ralph R. Beistline,* District Judge.

                     Order by Judge Wardlaw


                                COUNSEL

Joseph A. Dumas, Jr., Dumas & Associates, Los Angeles,
California, for the appellant.

Paul J. Laurin, Encino, California, Werner & Laurin, LLP, for
the appellees.


                                ORDER

WARDLAW, Circuit Judge:

   Carolyn A. Dye appeals from a decision of the United
States Bankruptcy Appellate Panel (“BAP”) for the Ninth Cir-
cuit affirming the order of the bankruptcy judge removing her
as Trustee for cause pursuant to 11 U.S.C. § 324 in this Chap-
ter 7 proceeding.

                           I.    Jurisdiction

   We must first address the question whether we have juris-
diction over an order removing a trustee from an ongoing
bankruptcy proceeding, a question of first impression in our
circuit. The BAP concluded, and the parties agree, that the
removal of a Bankruptcy Trustee is a final, appealable order.
Our consideration of our jurisdiction does not rest there, how-
ever, as we must consider the question of our own jurisdic-

  *The Honorable Ralph R. Beistline, United States District Judge for the
District of Alaska, sitting by designation.
              IN THE MATTER OF: AFI HOLDING, INC.            6953
tion. 28 U.S.C. § 158(d) vests jurisdiction in the Courts of
Appeals over appeals only from all “final decisions, judg-
ments, orders, and decrees entered” either by the district
courts or the BAP.

   We have “adopted a pragmatic approach to finality in bank-
ruptcy cases.” In re Lazar, 237 F.3d 967, 985 (9th Cir. 2001)
(internal quotation marks and citation omitted). “[A] bank-
ruptcy court order is final and thus appealable where it 1)
resolves and seriously affects substantive rights and 2) finally
determines the discrete issue to which it is addressed.” Id.
(quoting In re Lewis, 113 F.3d 1040, 1043 (9th Cir. 1997)
(internal quotation marks omitted).

   The Eleventh Circuit has recently considered, also for the
first time, whether the removal of a trustee is a final order
over which the courts of appeals have jurisdiction. The Elev-
enth Circuit explained that “[i]n the bankruptcy context, this
Court has concluded that it is generally the particular adver-
sary proceeding or controversy that must have been finally
resolved rather than the entire bankruptcy litigation,” and con-
cluded that the “removal of a bankruptcy trustee is a ‘final’
order appealable to this Court.” In re Walker, 515 F.3d 1204,
1210-11 (11th Cir. 2008) (internal quotation marks and cita-
tion omitted).

   In so concluding, the Eleventh Circuit relied heavily upon
the Third Circuit’s reasoning in In re Marvel Entm’t Group,
Inc., 140 F.3d 463, 470-71 (3d Cir. 1998). There, the Third
Circuit considered the finality of an order appointing a trustee.
The Third Circuit reasoned that “[w]ere we to put off hearing
an appeal of the district court’s order appointing a trustee until
after the entire bankruptcy proceeding, allowing the possibil-
ity of an order returning this bankruptcy to its very beginning
for a second round, the concept of judicial efficiency would
be effectively turned on its head.” It also noted that “[l]iberal
finality considerations in orders appointing bankruptcy trust-
ees are necessary because these orders cannot be meaning-
6954          IN THE MATTER OF: AFI HOLDING, INC.
fully postponed to the bankruptcy’s conclusion.” Id. at 470.
The Third Circuit therefore held that the order appointing a
bankruptcy trustee is a final order vesting it with jurisdiction.

   Similar finality considerations apply to an order removing
the trustee. Although the bankruptcy proceedings may con-
tinue, and here, in fact they have, the removal order resolves
and seriously affects the substantive rights of the parties to a
disinterested trustee and finally determines the discrete issue
to which it is addressed—whether the bankruptcy court’s
finding of a lack of disinterestedness was cause for the trust-
ee’s removal under § 324.

   Thus we, like our sister circuits, conclude that an order
removing a bankruptcy trustee is a “final order” over which
we have jurisdiction pursuant to § 158(d). See In re BH & P,
Inc., 949 F.2d 1300, 1307 (3d Cir. 1991) (concluding that the
district court’s order removing the trustee due to a conflict of
interest is “final”); Turshen v. Chapman, 823 F.2d 836, 839-
40 (4th Cir. 1987) (holding that removal order is “final”
because “[f]inality in the sense of 28 U.S.C. § 1291 is not
required either for purposes of appeal or for the application of
collateral estoppel to unappealed bankruptcy court rulings”);
Matter of Schultz Mfg. Fabricating Co., 956 F.2d 686, 691-92
(7th Cir. 1992) (treating the denial of a motion to remove a
trustee as a final order).

   While we have found some decisions to the effect that
appointment of a Trustee is not a “final order,” In re Delta
Servs. Indus., 782 F.2d 1267, 1272 (5th Cir. 1986); Matter of
Cash Currency Exch., Inc., 762 F.2d 542, 546 (7th Cir. 1985);
but see Matter of Cajun Elec. Power Co-op., Inc., 69 F.3d
746, 748 (5th Cir. 1995), we have found no decision that
holds that an order removing a trustee for cause under § 324
is not final.

  Here it appears that a remaining issue to be determined in
                 IN THE MATTER OF: AFI HOLDING, INC.                   6955
the proceedings is the trustee’s entitlement to fees.1 That deci-
sion is necessarily affected by the outcome of this appeal.
This only further demonstrates the efficiency and necessity
for a final determination as to the propriety of the removal. A
similar situation existed in In Re BH & P, Inc., where the dis-
trict court had issued an order removing for cause the trustee
while remanding the issue of interim compensation to the
bankruptcy court. “In approaching this finality question,” the
Third Circuit recognized that “[t]he unique characteristics of
bankruptcy cases have led us to consistently consider finality
in a more pragmatic and less technical way in bankruptcy
cases than in other situations” and concluded that the district
court’s order removing the trustee due to a conflict of interest
was final, despite the necessity to consider fees on the earlier
remand. 949 F.2d at 1306 (internal quotation marks and alter-
ation omitted).

                               II.   Merits

   We have not previously addressed the standard for removal
of a trustee due to a conflict of interest under § 324. The BAP
thoroughly and carefully considered what constitutes cause
for removal under § 324 in its well-reasoned opinion pub-
lished at 355 B.R. 139 (B.A.P. 9th Cir. 2006). The BAP held
that (1) “cause” may include a lack of disinterestedness; (2)
the catch-all provision of 11 U.S.C. § 101(14)(E) defining a
“disinterested person” is “broad enough to include a trustee
with some interest or relationship that ‘would even faintly
color the independence and impartial attitude required by the
Code,’ ” Id. at 149 (quoting In re Crivello, 134 F.3d 831, 835
(7th Cir. 1998); (3) the First Circuit’s “full panoply of events
  1
    Among the factors considered in the allocation of fees is “whether the
services were necessary to the administration of, or beneficial at the time
at which the service was rendered toward the completion of, a case under
this title.” 11 U.S.C. § 330(a)(3)(C). Services that were, among other
things, not “reasonably likely to benefit the debtor’s estate” or not “neces-
sary to the administration of the case” will not be compensated. Id. at
§ 330(a)(4)(A).
6956          IN THE MATTER OF: AFI HOLDING, INC.
and elements” test or “totality of the circumstances” to deter-
mine whether a particular conflict is “materially adverse” to
the estate sufficient to find a lack of disinterestedness is the
appropriate standard, id. at 151; see In re Martin, 817 F.2d
175, 182 (1st Cir. 1987); and (4) the bankruptcy court did not
abuse its discretion in concluding removal was proper due to
the Trustee’s past affiliations with insiders that created a
potential for a materially adverse effect on the estate and an
appearance of impropriety resulting in ongoing disharmony in
the estate’s administration. The BAP also concluded that the
bankruptcy court properly considered the trustee’s failure to
disclose these prior affiliations to the U.S. Trustee. We are
persuaded by the BAP’s analysis, adopt it as our own, and
attached it as Appendix A. In re Peters, 101 F.3d 618, 619
(9th Cir. 1996).

   As the BAP noted in its opinion, our circuit has not previ-
ously ruled on the standard to determine cause for removal,
and three divergent approaches to the standard for removal
existed nationwide. That there was no clear standard articu-
lated in our jurisprudence either at the time the Trustee filed
her statement of disinterestedness or when she was removed
for cause is a factor that should bear on the question whether
she is entitled to fees for the time she served as Trustee, and
as to the amount of any such fees awarded. Our holding does
not address the issue of fees; we merely hold that on the ques-
tion of first impression before us the Trustee’s removal for an
appearance of conflict of interest was proper and remand to
the bankruptcy court for a determination of the related issues
as to fees.

  Affirmed, remanded for further proceedings.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.